Citation Nr: 1047797	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
epidermophytosis of the feet, ankles, hands, and forearms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by the Department of 
Veterans Affairs (VA) Tiger Team VA Special Processing Unit in 
Cleveland, Ohio, which denied a disability rating in excess of 10 
percent for epidermophytosis of the feet, ankles, hands, and 
forearms.  Jurisdiction of the claim resides with the Regional 
Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In November 2010, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).



The Veteran asserts that he is entitled to a higher disability 
rating for his epidermophytosis of the feet, ankles, hands, and 
forearms because it is more severe than is reflected by the 
currently assigned 10 percent disability rating.

In April 2009, the Veteran underwent a VA examination in 
conjunction with his increased rating claim.  However, at the 
November 2010 Board hearing, the Veteran testified that his 
epidermophytosis of the feet, ankles, hands, and forearms had 
worsened since the April 2009 VA examination.  Therefore, the 
Veteran should be afforded a new VA examination.  In addition, 
the Veteran testified that his skin disability is worse at 
certain times than it is at other times.  The Board is of the 
opinion that, if possible, the VA examination should be scheduled 
during a period of time when the Veteran's epidermophytosis of 
the feet, ankles, hands, and forearms is active and pronounced.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall obtain copies of all VA 
treatment records dating from February 2009 
to the present, and associate them with the 
Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for 
a VA dermatological examination in order to 
determine the current nature and severity of 
his service-connected epidermophytosis of the 
feet, ankles, hands, and forearms.  

An attempt should be made to schedule 
the examination during a flare-up of the 
skin disability.

The claims file, including a copy of this 
Remand, should be made available to, and 
reviewed by, the examiner.  The examination 
report should reflect whether a review of the 
claims file was made.

The examiner should describe all pertinent 
symptomatology and findings associated with 
the Veteran's service-connected 
epidermophytosis of the feet, ankles, hands, 
and forearms.  Unretouched photographs of the 
affected areas should be included with the 
examination report.

The examiner should indicate the percentage 
of the Veteran's entire body affected by the 
service-connected epidermophytosis of the 
feet, ankles, hands, and forearms; the 
percentage of the Veteran's exposed areas 
(total area of the skin of the hands, head, 
and neck) affected by the epidermophytosis of 
the feet, ankles, hands, and forearms; and 
whether the Veteran required systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs in the past 12-month 
period.  If the evidence shows that the 
Veteran required systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs, the examiner should state whether such 
use was constant or near-constant, or less 
often during the past 12-month period.  

The examiner should also indicate whether 
there is generalized involvement of the skin; 
systemic manifestations (such as fever, 
weight loss, and hypoproteinemia); and 
constant or near-constant therapy such as 
PUVA (psoralen with long-wave ultraviolet-A 
light) or UVB (ultraviolet-B light) 
treatments, or electron beam therapy required 
during the past 12-month period.

The physician should also provide an opinion 
concerning the impact of the service-
connected skin disability on the Veteran's 
activities of daily living and ability to 
work.  
The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusion.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


